United States Court of Appeals
                      For the First Circuit


No. 21-1057

                   LEONARDO FABIO LÓPEZ-PÉREZ,

                           Petitioner,

                                v.

                       MERRICK B. GARLAND,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


                           ERRATA SHEET

          The opinion of this Court, issued on February 22, 2022,
is amended as follows:

          On page 2, line 6, replace "For the reasons that follow,
we affirm." with "For the reasons that follow, we deny the petition
in part and dismiss it in part for lack of jurisdiction."

          On page 15, line 23, replace "For the foregoing reasons,
the BIA's ruling is Affirmed." with " For the foregoing reasons,
we deny the petition in part and dismiss it in part for lack of
jurisdiction."